Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 24, 2020

                                    No. 04-18-00498-CV

                        MWM Helotes Ranch, Ltd. and Myfe Moore,
                                     Appellants

                                              v.

  John H. White Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                 Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Liza A. Rodriguez, Justice

    The Appellant’s First Motion to Extend Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to May 26, 2020.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2020.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court